Name: 97/786/EC: Council Decision of 17 November 1997 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-11-25

 Avis juridique important|31997D078697/786/EC: Council Decision of 17 November 1997 appointing an alternate member of the Committee of the Regions Official Journal L 322 , 25/11/1997 P. 0036 - 0036COUNCIL DECISION of 17 November 1997 appointing an alternate member of the Committee of the Regions (97/786/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions of 26 January 1994 (1) and 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Carlos YÃ ¡Ã ±ez-Barnuevo GarcÃ ­a, notified to the Council on 4 November 1997;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole Article Mrs Ana GÃ ³mez GÃ ³mez is hereby appointed an alternate member of the Committee of the Regions in place of Mr Carlos YÃ ¡Ã ±ez-Barnuevo GarcÃ ­a for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Brussels, 17 November 1997.For the CouncilThe PresidentJ.-C. JUNCKER(1) OJ L 31, 4. 2. 1994, p. 29.(2) OJ L 25, 2. 2. 1995, p. 20.